Citation Nr: 1106090	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  03-27 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disability.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to June 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  

In a decision issued in September 2005, the Board denied service 
connection for a psychiatric disability.  The Veteran appealed 
that decision to the U.S. Court of Appeals for Veterans Claims 
(Veterans Court).  In January 2006, the Veterans Court granted a 
joint motion of the Veteran and the Secretary of Veterans' 
Affairs (the Parties), vacated the decision, and remanded the 
matter to the Board.  

In December 2006, the Board remanded the issue of service 
connection for a psychiatric disability to the RO for further 
development.  That development completed, the matter was returned 
to the Board for appellate consideration.  

In a decision issued in June 2009, the Board again denied service 
connection for a psychiatric disability.  The Veteran appealed 
that decision to the Veterans Court.  In October 2010 the 
Veterans Court granted a joint motion of the Parties, vacated the 
decision as to that issue, and remanded the issue to the Board.  

The appeal is REMANDED to the RO.  VA will notify the appellant 
if further action is required.


REMAND

VA afforded the Veteran an examination by a psychiatrist this 
case.  In the joint motion, the Parties agreed that "it appears 
that the VA examiner did not offer thorough opinions, thus 
requiring a new one."  2010 joint motion at 5 (emphasis added).  

Of record are several statements, in which lay persons stated 
that they have known the Veteran and in which they expressed 
their observations of the Veteran.  In letters dated in November 
2006 and September 2007, "C.L.R.," Ph.D., expressed her opinion 
regarding whether the Veteran's psychiatric disease had onset 
during service.  

Associated with the service treatment records are numerous notes 
regarding the Veteran's complaints of back pain.  A noted dated 
April 3, 1967 refers to his reports of back pain and lists a 
three part plan, the third part is listed as "When these resls 
[results] have been reviewed will get NP [neuropsychiatric] 
consult as suggested."  In a note dated April 10, 1967, medical 
personnel wrote that an IVP was performed and was within normal 
limits and added "Will request NP [neuropsychiatric] Sunday as 
suggested by Orthopedics."  In a note dated on April 13, 1967, a 
medical officer explained, with regard to the Veteran's report of 
back pain, that if the Veteran cannot do duty with suggested 
treatment that his unit should start proceedings for 
administrative discharge from service, and a comment that the 
Veteran was poorly motivated.  A note from April 16, 1967 states 
"Periodic back ache persists.  Plan Psychiatric interview (call 
results to Col. [N.]."  

Also associated with the service treatment records is a May 15, 
1967 report of neuropsychiatric examination in the case of the 
Veteran.   That report provides a diagnosis of "No 
neuropsychiatric disease" and provides more than a page of 
information.  

Turning back to the joint motion, with regard to the VA opinions, 
the Parties agreed as follows:  

While there are no reasons and bases 
requirements for VA examiners, it is 
unclear as to how thoroughly the examiner 
reviewed Appellant's file.  The examiner's 
opinion's relied on an absence of treatment 
before, in, and after service.  The VA 
examiner did not address either the 
significance of Appellant's April 1967 SMR 
[service medical record] reflecting 
referral for a neuropsychiatric referral, 
or the multiple lay statements that 
described a noticeable change in 
Appellant's behavior and personality upon 
his return from service, but instead relied 
heavily on the fact that Appellant was not 
found to have a psychiatric disorder at the 
time of his discharge from service.   The 
VA examiner did not address Dr. [C.L.R.]'s 
point that symptoms are not readily 
recognizable as the prodromal phase of 
schizophrenia until after the fact, or in 
hindsight.  By failing to address the 
favorable evidence of record, it appears 
that the VA examiner did not offer thorough 
opinions, thus requiring a new one.  

2010 joint motion at 4-5 (citations omitted).  

As the Parties have agreed that a new opinion is required, the 
Board must remand this matter to the RO for this development.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner 
who examined the Veteran in February 2007 and 
provided opinions in February 2007 and in 
February 2008.  If that examiner is not 
available, schedule the Veteran for a VA 
examination by a psychiatrist.  

The claims file must be made available to the 
examiner, the examiner must review the claims 
file in conjunction with the examination, and 
the examiner must annotate his or her report 
as to whether the claims file was reviewed.  

The examiner is asked to render an expert 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the Veteran's psychiatric 
disease had onset during his active service 
between August 1966 and June 1967, that a 
psychosis manifested within one year of 
separation from service in June 1967, or that 
his psychiatric disease was caused by his 
active service.  The examiner must provide a 
rationale for any and all opinions reached.  

The Veteran and the Secretary of Veteran's 
Affairs have agreed that prior VA opinions 
were insufficient, explaining as follows:  

It is unclear as to how thoroughly the 
examiner reviewed Appellant's file.  The 
examiner's opinion's relied on an absence of 
treatment before, in, and after service.  The 
VA examiner did not address either the 
significance of Appellant's April 1967 SMR 
[service medical record] reflecting referral 
for a neuropsychiatric referral, or the 
multiple lay statements that described a 
noticeable change in Appellant's behavior and 
personality upon his return from service, but 
instead relied heavily on the fact that 
Appellant was not found to have a psychiatric 
disorder at the time of his discharge from 
service.   The VA examiner did not address 
Dr. [C.L.R.]'s point that symptoms are not 
readily recognizable as the prodromal phase 
of schizophrenia until after the fact, or in 
hindsight.  By failing to address the 
favorable evidence of record, it appears that 
the VA examiner did not offer thorough 
opinions, thus requiring a new one.  

These concerns must be addressed in the 
examiner's opinion.  In addition to any other 
facts the examiner finds important, the 
examiner is asked to specifically address the 
following (all of which are found in the 
claims file):  

Service treatment record notes as follows:  A 
noted dated April 3., 1967 which refers to 
his reports of back pain and lists a three 
part plan, the third part is listed as "When 
these resls [results] have been reviewed will 
get NP [neuropsychiatric] consult as 
suggested."  A note dated April 10, 1967, in 
which medical personnel wrote that an IVP was 
performed and was within normal limits and 
added "Will request NP [neuropsychiatric] 
Sunday as suggested by Orthopedics."  A 
noted dated on April 13, 1967, in which a 
medical officer explained, with regard to the 
Veteran's report of back pain, that if the 
Veteran cannot do duty with suggested 
treatment that his unit should start 
proceedings for administrative discharge from 
service, and a comment that the Veteran was 
poorly motivated.  A note from April 16, 1967 
which states "Periodic back ache persists.  
Plan Psychiatric interview (call results to 
Col. [N.]."  A May 15, 1967 report of 
neuropsychiatric examination in the case of 
the Veteran.   That report provides a 
diagnosis of "No neuropsychiatric disease" 
and provides more than a page of information.  

Post service statements from lay persons who 
state that they knew the Veteran and provide 
their observations of the Veteran before and 
after service.  

Letters signed by "C.L.R.," Ph.D. from 
November 2006 and September 2007, including 
Dr. C.L.R.'s explanation having to do with a 
prodromal phase of schizophrenia.  

An opinion from October 2003 from "L.A.E.," 
M.D.



2.  The, the RO must review this remand, the 
2010 joint motion of the Parties, and the 
examiner's report.  If the report does not 
adequately encompass the instructions in this 
remand and address the concerns explained by 
the Parties in the joint motion, the RO must 
return the report to the examiner, or 
schedule another examination, until there is 
compliance.  

3.  Then, readjudicate the issue on appeal.  
If the benefit sought is not granted in full, 
provide the Veteran and his representative 
with a supplemental statement of the case and 
allow an appropriate time to respond thereto.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


